Fish, C. J.
On the tidal of an action of ejectment the evidence showed
the facts to be as follows: On August 1, 1899, Mrs. A. E. Arline conveyed to her daughter, Hettie M. Arline, the land which is the subject of the suit. This conveyance was duly recorded. On April 5, 1904, the same grantor conveyed to the same grantee the same land by deed of gift, in which there was a reservation in the grantor of a life-estate as to a portion of the land. On the back of this deed was the following entry: “Now should the said Hettie M. Maples die without an heir, this property to revert to my brothers and sisters.” This was signed by Mrs. Hettie M. Maples, and her signature was attested by the same two witnesses before whom the deed itself was executed. Mrs. Hettie M. Maples afterward married C. K. Ragan, and died intestate in January, 1910, in possession of the land conveyed to her by these two deeds. She left no child or descendant of a child. A brother and sister and the heirs of a deceased sister of Mrs. Ragan (formerly Mrs. Maples) brought an action for the recovery of the land against *449T. U. Cox, to whom C. K. Ragan, after his wife’s death, had conveyed it. There was a verdict for the plaintiffs. Held, that such verdict was unauthorized. In view of this ruling it is not necessary to pass on any other assignment of error. The court erred in refusing a new trial.
July 11, 1916.
Ejectment. Before Judge Thomas. Mitchell superior court. April 19, 1915.
Johnson & Warren and E. M. Davis, for plaintiff in error.
Charles Watt Jr. and W. I. MacIntyre, contra.

Judgment reversed.


All the Justices concur.